The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2014

                                   No. 04-14-00027-CR

                                  Isidoro ALVARADO,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR6175
                         Honorable Ray Olivarri, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court